DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first locking rib hook" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “the first locking hook” in order to have sufficient antecedent basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 4, 7, 10-11, 13, 17 and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 14 of U.S. Patent No. 10,835,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 1 discloses, regarding claims 1-2, 4, 7 and 11, a plate, comprising: an elongate body including a first end and a second end opposite of the first end, wherein the second end is configured to be secured to a rod; an aperture formed in the body disposed along a longitudinal axis of the elongate body; a rod housing longitudinally extending from the second end of the elongate body, and comprising an arm with an aperture for receiving a locking element therewithin, the arm extending beyond a top surface running from the first end to the second end of the elongate body; and a first locking rib hook configured to receive at least part of a rib bone, the first locking rib hook disposed within the aperture and configured to translate within the aperture when the first locking rib hook is in an unlocked conformation, and wherein the first locking rib hook is configured to be locked against translating within the aperture when in a locked conformation, wherein the first locking rib hook comprises a threaded post and wherein a locking element is threadedly engaged to an outer surface of the threaded post.
Patent claim 2 discloses, regarding claim 10, wherein the locking element is configured to transition the first rib hook between the unlocked conformation and the locked conformation. 
Patent claim 14 discloses, regarding claims 13, 17, and 19, a kit for securing one or more bones of a subject, comprising: a plate including a longitudinal axis extending from a first end to a second end; a track extending from the first end to the second end; a rod housing laterally extending from and integral to a side of the second end of the plate in a direction perpendicular to the longitudinal axis of the plate, the rod housing comprising an arm with an aperture configured to receive a locking element therewithin, the arm extending beyond a top surface running from the first end to the second end of the elongate body; a first locking rib hook configured to receive at least part of a rib bone, wherein the first locking rib hook is configured to slidably engage the track; a rod configured to be secured in the rod housing; and a pedicle screw configured to secure the rod with a bone of the subject.

Claim(s) 3, 5-6, 8, 14-16 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 and 16 of U.S. Patent No. 10,835,292 B2 in view of Heinig et al. (U.S. Patent No. 4,887,595, hereinafter “Heinig”). 
Patent claims 1 and 14 disclose all of the features of the claimed invention, as previously set forth above, patent claim 16 discloses, regarding claim 15, further comprising a hook locking element configured to lock the first locking rib hook with the plate, wherein the first locking rib hook comprises a threaded post and the hook locking element is threadedly engaged to an outer surface of the threaded post. However the Patent claims fail to explicitly disclose, regarding claims 3 and 14, wherein the post of the first locking hook extends from a base of the first locking hook, the base configured to abut a top surface of the elongate body; regarding claim 5, wherein the locking element is configured to contact a bottom surface of the elongate body; regarding claims 6 and 16, wherein the first end comprises a first length and the second end comprises a second length along the longitudinal axis, the first length being smaller than the second length; regarding claims 8 and 18, wherein the rod housing comprises a lower arm extending beyond a bottom surface of the bone fixation plate. 
Heinig discloses a bone plate (22, see Fig. 3) with a first locking member (49, see Fig. 5), wherein the post of the first locking member extends from a base (50b, see Fig. 5) of the first locking member (see Fig. 5), the base configured to abut a top surface of the elongate body (see lines 52-56 of column 3, note that when the elongate body has been turned over that base 50b will abut the top surface of the elongate body) in order to prevent sliding of the locking member relative to the body (see lines 3-11 of column 4) and enable adjustable placement on the body (see lines 52-56 of column 3); wherein the locking element (50a) is configured to contact a bottom surface of the elongate body (see lines 52-56 of column 3, note that when the elongate body has been turned over that locking element 50a will abut the bottom surface of the elongate body) in order to prevent sliding of the locking member relative to the body (see lines 3-11 of column 4) and enable adjustable placement on the body (see lines 52-56 of column 3); wherein the first end comprises a first length (see annotated Fig. 3 below) and the second end comprises a second length(see annotated Fig. 3 below) along the longitudinal axis (see annotated Fig. 3 below), the first length being smaller than the second length (see annotated Fig. 3 below) in order to assure that stress loading between the plate portion (33 and 52) and the rod portion (24) is minimized (see lines 22-29 of column 5); and wherein the elongate body is turned over so that the top surface becomes the bottom surface (see lines 52-56 of column 3) in order to enable adjustable placement on the body (see lines 52-56 of column 3). 

    PNG
    media_image1.png
    307
    656
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first locking hook in Patent claims 1 and 14 to include base configured to abut a top surface of the elongate body and to modify the locking element in Patent claims 1 and 14 configured to contact a bottom surface of the elongate body in view of Heinig in order to prevent sliding of the locking member relative to the body and enable adjustable placement of the elongate body on the patient. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elongate body in Patent claims 1 and 14 to include a first length and a second length, the first length being smaller than the second length in view of Heinig in order to assure that stress loading between the plate portion and the rod portion is minimized. And further it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the elongate body in Patent claims 1 and 14 to be turned over such that the arm of the rod housing extends beyond a bottom surface of the plate in view of Heinig in order to enable adjustable placement of the elongate body on the patient. 

Claim(s) 12 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of U.S. Patent No. 10,835,292 B2 in view of Slyvia et al. (U.S. Pub. No. 2017/0238969 A1, hereinafter “Slyvia”). 
Patent claims 1 and 14 disclose all of the features of the claimed invention, as previously set forth above, except regarding claims 12 and 20, wherein the rod housing extends laterally from a side of the second end in a direction perpendicular to the longitudinal axis. 
Slyvia discloses modifying a bone fixation device (4) with a rod housing comprises an upper arm (see Fig. 5, see also para. [0037] “tulip”) extending beyond a top surface of the elongate body (see para. [0037] “top-loading”) to extend laterally from a side of the second end in a direction perpendicular to the longitudinal axis (see para. [0037] “side loading”) in order to provide a suitable alternative configuration that enables connection to additional rods or hardware and enables different length rods to be connected for treating larger or smaller deformities (see para. [0034]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to modify the rod housing Patent claims 1 and 14 to extend laterally from a side of the second end in a direction perpendicular to the longitudinal axis  in order to provide a suitable alternative configuration that enables connection to additional rods or hardware and enables different length rods to be connected for treating larger or smaller deformities. 

Claim(s) 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,835,292 B2 in view of Stein et al. (U.S. Pub. No. 2018/0014860 A1, hereinafter “Stein”). 
Heinig in view of Slyvia and in view of Fening discloses all of the features of the claimed invention, as previously set forth above, and further discloses that the rod housing may be any type of connector suitable for connection additional rod hardware (see para. [0038] of Slyvia); however fails to explicitly disclose, regarding claim 9, wherein the rod housing is rotatable relative to the second end.
Stein discloses a bone fixation device (100, see Fig. 10), wherein the rod housing (604) is rotatable relative to the second end of the bone plate (see Fig. 10, see para. [0052] “180 degrees of rotation”) in order to enable precise positioning of the pedicle screw insertion (see para. [0052]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rod housing Patent claim 1 to be rotatable relative to the second end in further view of Stein in order to enable precise positioning of the pedicle screw insertion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinig et al. (U.S. Patent No. 4,887,595, hereinafter “Heinig”) in view of Slyvia et al. (U.S. Pub. No. 2017/0238969 A1, hereinafter “Slyvia”) in view of Fening et al. (U.S. Pub. No. 2013/0150889 A1, hereinafter “Fening”). 
Heinig discloses, regarding claim 1, a bone fixation plate (see Fig. 3), comprising: an elongate body (22) extending along a longitudinal axis from a first end to a second end (see annotated Fig. 3 below), an aperture (44) in the elongate body (see Fig. 3); and a first locking member (49) disposed within the aperture (see Fig. 5), wherein the first locking member is configured to translate within the aperture in an unlocked conformation (e.g. prior to 50 being fully tightened), and is configured to be locked against translation in a locked conformation (e.g. after 50 is fully tightened), wherein the first locking member comprises a post (49b) configured to pass through the aperture (see Fig. 5) and engage a locking element (50, see Fig. 5, see lines 61-67 of column 3).

    PNG
    media_image1.png
    307
    656
    media_image1.png
    Greyscale

Regarding claim 2, wherein the aperture extends along the longitudinal axis (see Fig. 3).
Regarding claim 3, wherein the post (49b) of the first locking member (49) extends from a base (50b) of the first locking member (see Fig. 5), the base configured to abut a top surface of the elongate body (Fig. 5, see also lines 52-56 of column 3, note that when the plate is turned over that 50b abuts the top surface of the elongate body).
Regarding claim 4, wherein the post (49b) of the first locking member is partly threaded on an outer surface thereof (see Fig. 5) and the locking element is threaded on an inner surface thereof (see Fig. 5, note threads on inner surfaces of 50a and 50b, see also lines 61-67 of column 3 “threaded engagement”).
Regarding claim 5, wherein the locking element (50a) is configured to contact a bottom surface of the elongate body (see Fig. 5, see also lines 52-56 of column 3, note that when the plate is turned over that 50a abuts the bottom surface of the elongate body).
Regarding claim 6, wherein the first end comprises a first length (see annotated Fig. 3 above) and the second end comprises a second length (see annotated Fig. 3 above) along the longitudinal axis, the first length being smaller than the second length (see annotated Fig. 3 above).
Regarding claim 10, wherein the locking element is configured to transition the first locking member between the unlocked conformation to the locked conformation (see lines 61-67 of column 3 and see lines 3-11 of column 4).
Heinig discloses, regarding claim 13, a kit for securing one or more bones of a subject (see Fig. 3), comprising: a bone fixation plate (22) comprising a longitudinal axis extending from a first end to a second end (see annotated Fig. 3 above); a track (44) in the bone fixation plate (see Fig. 3);  a first locking member (49), wherein the first locking member is configured to slidably engage the track in a unlocked conformation (e.g. prior to 50 being fully tightened);  and a pedicle screw (82, see Fig. 6) configured to secure a rod (24) with a bone of the subject (see Fig. 11).
Regarding claim 14, wherein the first locking member (49) includes a post (49b) extending from a base (50b), the base configured to abut a top surface of the bone fixation plate (Fig. 5, see also lines 52-56 of column 3, note that when the plate is turned over that 50b abuts the top surface of the elongate body).
Regarding claim 15, wherein the post of the first locking member is partly threaded on an outer surface thereof and the locking element is threaded on an inner surface thereof (see Fig. 50, see also lines 61-67 of column 3 “threaded engagement”).
Regarding claim 16, wherein the first end comprises a first length (see annotated Fig. 3 above) and the second end (see annotated Fig. 3 above) comprises a second length along the longitudinal axis (see annotated Fig. 3 above), the first length being smaller than the second length (see annotated Fig. 3 above).
Heinig discloses a rod (24) attached to the elongate body of the bone fixation plate (22, see Fig. 3), however fails to explicitly disclose, regarding claim 1, wherein the second end configured to be secured to a rod; and a rod housing extending from the second end of the elongate body. Heinig discloses wherein the device may be used in other regions of the spinal column (see lines 18-21 of column 3) and wherein other types of fasteners may be used (see lines 11-13 of column 4), however fails to explicitly disclose, regarding claim 1, wherein the first locking member is a hook. Heinig fails to disclose, regarding claim 13, a rod housing extending from the second end of the bone fixation plate; wherein the first locking member is a rib hook and is configured to receive at least part of a rib bone; a rod configured to be secured in the rod housing. Heinig further fails to disclose, regarding claims 7 and 17, wherein the rod housing comprises an upper arm extending beyond a top surface of the elongate body; regarding claims 8 and 18, wherein the rod housing comprises a lower arm extending beyond a bottom surface of the elongate body; and regarding claims 11 and 19, wherein the rod housing extends along the longitudinal axis from the second end of the elongate body; and regarding claims 12 and 20, wherein the rod housing extends laterally from a side of the second end in a direction perpendicular to the longitudinal axis. 
Slyvia discloses modifying a bone fixation device (4) with a integral rod extension (28, see Fig. 3 below), to include a rod housing (38, see Fig. 5) with a rod (see para. [0036] “third rod”), wherein the rod housing comprises an upper arm (see Fig. 5, see also para. [0037] “tulip”) extending beyond a top surface of the elongate body (see para. [0037] “top-loading”); wherein the rod housing extends along the longitudinal axis from the second end of the elongate body (see Fig. 5); wherein the rod housing extends laterally from a side of the second end in a direction perpendicular to the longitudinal axis (see para. [0037] “side loading”) in order to provide a suitable alternative configuration that enables connection to additional rods or hardware and enables different length rods to be connected for treating larger or smaller deformities (see para. [0034]). 
Fening discloses a device for correcting deformity of the spine (see para. [0029]), wherein the device is attached with a first locking member (206) that is a rib hook (206) that is attached a patients ribcage (204, see Fig. 2), and wherein the second end is attached to the vertebra (202) via a screw (208) in order to enable the device to achieve a desired orientation of the patients spine (see para. [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to modify the connecting portion of second end of the elongate body in Heinig to include a rod housing, as set forth above, and include a separate rod in view of Slyvia in order to provide a suitable alternative configuration that enables connection to additional rods or hardware and enables different length rods to be connected for treating larger or smaller deformities. It is further noted that Heinig discloses that the plate member may be turned over (see lines 52-56 of column 3), and therefore the wherein the arm of the rod housing in Slyvia could be considered a lower arm extending beyond a bottom surface of the elongate body once the elongate body is turned over, such that the top surface becomes the bottom surface. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom (49a) of the first locking member (49) in Heinig to be a rib hook in view of Fening in order to enable the device to achieve a desired orientation of the patients spine. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinig in view of Slyvia and in view of Fening, as applied to claim 1 above, and in further view of Stein et al. (U.S. Pub. No. 2018/0014860 A1, hereinafter “Stein”). 
Heinig in view of Slyvia and in view of Fening discloses all of the features of the claimed invention, as previously set forth above, and further discloses that the rod housing may be any type of connector suitable for connection additional rod hardware (see para. [0038] of Slyvia); however fails to explicitly disclose, regarding claim 9, wherein the rod housing is rotatable relative to the second end.
Stein discloses a bone fixation device (100, see Fig. 10), wherein the rod housing (604) is rotatable relative to the second end of the bone plate (see Fig. 10, see para. [0052] “180 degrees of rotation”) in order to enable precise positioning of the pedicle screw insertion (see para. [0052]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rod housing in Heinig in view of Slyvia and in view of Fening to be rotatable relative to the second end in further view of Stein in order to enable precise positioning of the pedicle screw insertion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The following references disclose bone plates which enable translation between the bone fixation element and the bone plate: 

    PNG
    media_image2.png
    201
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    781
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773